Citation Nr: 0705375	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  00-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.  

2.  Entitlement to service connection for a left eye 
disability.  

3.  Entitlement to service connection for a psychiatric 
disability manifested by complaints of vision loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1953 until April 
1955 and from November 1961 until December 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

Historically, the veteran raised a claim of entitlement to 
service connection for a right eye disability in December 
1978.  That claim was denied by the RO in February 1979.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  In March 1989, the veteran 
requested that his right eye claim be reopened.  Also at that 
time, he raised a claim of entitlement to service connection 
for a left eye disability.  The RO denied his claims and the 
veteran appealed.  The matters came before the Board in May 
1991.  At that time, it was determined that new and material 
evidence had not been received to reopen the veteran's right 
eye claim.  Moreover, service connection for a left eye 
disability was denied.  

More recently, in November 1998 the veteran requested that 
his eye claims be reopened.  In an April 1999 rating 
decision, the RO denied the veteran's request to reopen the 
claims.  The veteran appealed and the matters came before the 
Board in August 2002.  At that time, the Board found that new 
and material evidence had been received and, accordingly, the 
claims were reopened.  The Board then remanded the claims for 
additional development.  The Board again remanded the claims 
in May 2003.  Then, in a July 2003 decision, the veteran's 
eye claims were denied.  However, the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2005 Memorandum Decision, the 
Court vacated the July 2003 Board decision with respect to 
the issues of entitlement to service connection for left and 
right eye disabilities and remanded the matters back to the 
Board for further development.  Subsequently, in May 2006 the 
Board remanded the issues back to the RO.  All development 
having since been accomplished, the matters are now ready for 
appellate consideration.  

FINDINGS OF FACT

1.  A congenital condition of the right eye preexisted active 
service and the competent evidence does not reveal that such 
preexisting condition was aggravated through a superimposed 
injury during active service.  

2.  The veteran is found to be in sound condition with 
respect to his left eye at the time of his enlistment for 
both tours of active duty.

3.  The competent evidence does not demonstrate any current 
left eye disability.  

4.  The competent evidence does not demonstrate any current 
psychiatric disability manifested by complaints of vision 
loss.


CONCLUSIONS OF LAW

1.  A right eye disability was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2006).

2.  A left eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2006).

3.  A psychiatric disability manifested by complaints of 
vision loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a May 2006 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran as to the laws pertaining 
to disability evaluations or effective dates.  However, 
because the instant decision denies the veteran's service 
connection claims, no disability evaluation or effective date 
will be assigned.  As such, there can be no possibility of 
any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Furthermore, reports 
of VA post service treatment and examination are of record.  
Additionally, while records from the Social Security 
Administration (SSA) are not included in the claims file, a 
January 2003 letter from that agency indicates that all such 
records have been destroyed in accordance with standard 
operating procedures.  

Further regarding the duty to assist, a lay statement from a 
fellow serviceman is affiliated with the claims folder.  
Moreover, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
left and right eye disabilities, to include disability of 
psychiatric origin.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With respect to the question of current disability, the Board 
notes that mere congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error of the 
eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes. 38 C.F.R. § 3.303(c), 
4.9 (2006).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
and cases cited therein.  

In the present case, the evidence reveals numerous diagnoses 
of right eye amblyopia.  Because this falls within the 
category of refractive error of the eye, a grant of service 
connection on the basis of direct incurrence is not possible.  
However, service connection for a congenital disability may 
be awarded if it is shown that such congenital defect was 
aggravated through superimposed injury during active service.  
See VAOPGCPREC 82-90 (July 18, 1990).  Indeed, as will be 
discussed below, the veteran's right eye claim here can only 
be analyzed within the context of in-service aggravation.  

In considering the element of in-service incurrence or 
aggravation, the Board must first determine whether a right 
or left eye disability existed prior to the veteran's 
service.  In this regard, it is noted that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In the present case, the veteran's February 1953 pre-
induction examination for his first period of active duty 
demonstrated a non-correctable 20/200 distant vision of the 
right eye as well as a 15-degree internal strabismus.  The 
veteran had uncorrected 20/20 visual acuity of left eye.  
Upon entering service, he was given an "E-3" medical profile 
due to his right eye vision and it was recommended that he 
not drive vehicles.  In his report of medical history 
accompanying his entrance examination, the veteran indicated 
"bad eyes," stating that he had worn glasses for 3 years 
and that they did little good.  He specifically indicated 
past eye trouble on that form.  

A June 1953 document from the US Army Hospital in Camp 
Pickett, Virginia, indicated defective vision of the right 
eye.  It was again noted that the veteran should not drive a 
military vehicle and should not fire weapons in a combat 
zone.  A subsequent May 1954 report of physical profile 
indicated that his condition remained unchanged.  Next, a 
November 1954 in-service treatment report revealed a 
diagnosis of right esotropia.  It was noted that the veteran 
had suffered from that condition his entire life and that he 
was interested in surgery.  In January 1955, the veteran was 
admitted for an operation to correct a life-long right 
internal squint.  Upon eye examination at that time, the 
veteran had a right internal strabismus associated with 
marked amblyopia.  The veteran explained in the 
hospitalization reports that his right eye had always turned 
in.  He had never done anything about it but when seen in the 
eye clinic it was recommended that he surgically correct the 
defect.  

Upon separation from his first tour of service in April 1955, 
examination demonstrated uncorrectable 20/200 distant vision 
in the right eye, and 20/40 distant vision in the left eye.  

The veteran's enlistment examination for his second period of 
service, dated November 1961, noted a bilateral convergent 
strabismus that was moderate in nature.  He was reported as 
having 20/20 distant visual acuity bilaterally.  His November 
1964 separation examination demonstrated right eye distant 
vision of 20/200 correctable to 20/20, and left eye distant 
vision of 20/30 correctable to 20/20.  He was given diagnoses 
of congenital strabismus of the right eye, and mixed 
astigmatism with an "E-2" profile. 

Given the evidence detailed above, the Board concludes that a 
right eye disability preexisted the veteran's tours of active 
service.  Indeed, such disability was noted upon the 
veteran's initial enlistment examination in February 1953.  
For this reason, then, his right eye is not found to have 
been in sound condition on entrance to active service.  See 
38 U.S.C.A. § 1111.  Therefore, with respect to the right 
eye, the appropriate inquiry is not whether the currently 
claimed disability was incurred 


during active service, but rather whether such disability was 
aggravated during active service.  

Regarding the left eye, the veteran's induction examination 
associated with his first tour of duty in February 1953 did 
not list any defects of the left eye.  As such, the 
presumption of soundness applies.  Moreover, in the present 
case there is no clear and unmistakable evidence to rebut 
this presumption.  In so finding, the Board acknowledges that 
the veteran noted a history of "bad eyes" in his report of 
medical history dated in February 1953.  The Board also 
recognizes that the veteran's enlistment examination 
associated with his second tour of duty beginning in November 
1961 indicated a bilateral convergent strabismus that was 
moderate in nature.  However, a subsequent November 1964 
separation examination diagnosed  congenital strabismus of 
the right eye only, and post-service treatment records 
continually reference congenital amblyopia of the right eye, 
and not of the left.  

Again, to rebut the presumption of soundness, it must be 
shown both by clear and unmistakable evidence that a 
condition preexisted service and also that such condition was 
not aggravated by service.  See 38 U.S.C.A. § 1111; VAOGCPREC 
3-2003 (July 16, 2003).  Because the evidence discussed above 
does not demonstrate by clear and unmistakable evidence that 
a left eye condition preexisted service, the first 
requirement has not been met.  Therefore, the presumption of 
soundness has not been rebutted and the question becomes 
whether the condition was incurred in service.  

In sum, then, the presumption of soundness does not apply as 
to the veteran's claimed right eye disability, necessitating 
an analysis of whether a preexisting congenital right eye 
condition was aggravated through superimposed injury during 
active service.  In contrast, the presumption of soundness 
does apply as to the left eye and the appropriate inquiry as 
to that eye is whether a disability was incurred during 
active service.  

The Board will first address the question of whether a 
preexisting right eye condition was aggravated by active 
service.  In this vein, a preexisting injury or 


disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 C.F.R. § 3.306(a) (2006).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of records pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996). 
 
The veteran's service medical records do not support the 
conclusion that a preexisting right eye disability was 
aggravated by active service.  Indeed, upon the veteran's 
initial enlistment examination in February 1953 he had a non-
correctable 20/200 distant vision of the right eye as well as 
a 15-degree internal strabismus.  A separation examination 
conducted in April 1955 revealed the same finding of 
uncorrectable 20/200 distant vision in the right eye.  
Moreover, his final separation examination from service in 
November 1964 again revealed right eye distant vision of 
20/200 correctable to 20/20.  Thus, from these numbers there 
is no showing of a worsening of the veteran's preexisting 
congenital right eye condition through superimposed injury 
during active service and there is no presumption of 
aggravation.

The post-service evidence includes a February 1979 letter 
written by William R. Sullivan, M.D.  In that letter, Dr. 
Sullivan indicated that the veteran could only see hand 
motions in the right eye.  Subsequent post-service medical 
reports and 


examinations continue to reflect essential blindness in the 
right eye, though a July 2000 letter from David W. McNeil, 
M.D. indicated the objective findings were inconsistent with 
such claim.  In fact, a VA examiner in April 2003 openly 
questioned the veteran's honesty as to his reports of having 
no light perception in the right eye.  The examiner stated 
that the veteran was able to track him walking about the 
examination room with his left eye occluded, suggesting that 
his right eye vision was functional.  In any event, even if 
the post-service record could be favorably construed as 
showing that the veteran has had documented worsened right 
eye visual acuity since 1979, with no light perception, the 
competent evidence of record fails to demonstrate that such 
worsening was due to the veteran's active service ending in 
1964, 15 years earlier.  Rather, the evidence shows that the 
veteran's right eye visual acuity remained essentially 
unchanged during active service, with no post-service 
decrease in visual acuity noted demonstrated until well over 
a decade following the veteran's final military discharge.  

The Board does acknowledge a November 1998 letter written by 
Steven L. Sterling, M.D.  In that communication, Dr. Sterling 
observed that the veteran had undergone muscle surgery while 
in service.  He then remarked that there was no other 
pathological reason for the veteran's decline in vision.  
However, this statement can not be construed as an opinion 
that the veteran's preexisting right eye condition was 
aggravated in service.  Indeed, Dr. Sterling does not 
indicate that he has reviewed the veteran's medical records 
and does not otherwise claim familiarity with his history.  
Because Dr. Sterling does not acknowledge that the veteran 
had a preexisting congenital right eye defect, and because he 
does not discuss the in-service findings, he simply has not 
demonstrated knowledge of the appropriate information with 
which to form a probative opinion as to the question of in-
service aggravation.  Indeed, to the extent that the November 
1998 correspondence represents an etiological opinion, it is 
based entirely on the veteran's own reported history.  As 
such, Dr. Sterling's conclusions lack probative value.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

Based on the foregoing, the competent evidence does not 
indicate that the veteran's preexisting congenital right eye 
problems were aggravated through superimposed injury during 
either of his periods of active service.  Therefore, a grant 
of service connection for a right eye disability is not 
warranted here. 

Regarding the left eye, there is no clear and unmistakable 
demonstration of preexisting disability, congenital or 
otherwise.  Thus, the question for consideration is whether 
any current left eye disability was incurred in active 
service.  

When evaluating a direct service connection claim on the 
basis of in-service incurrence, the first question to address 
is whether the evidence demonstrates a current disability.  
Here, in a November 1984 letter, Dr. William R. Sullivan 
stated that he was unable to explain the veteran's complaints 
of decreased vision in the left eye because objective 
examination was unremarkable.  He opined that the findings 
were consistent with hysteria or malingering.  A subsequent 
April 1987 letter written by Paul S. Ambrose, M. D., again 
noted that there was no explanation for the veteran's 
complaints of poor left eye vision.  As before, there was no 
abnormal ocular pathology.  

The more recent post-service evidence also fails to establish 
current left eye disability.  Indeed, VA examination in April 
2003 noted only "alleged visual loss" of the left eye.  The 
examiner believed that such left eye complaints were the 
product of malingering or of hysteria.  Subsequent VA 
examination in July 2006 noted "unexplained vision loss" of 
the left eye.  No pathology was identified.  The examiner 
again suggested that the veteran was malingering, as physical 
examination of the left eye was entirely normal. 

Based on the foregoing, the Board finds that a current left 
eye disability has not been objectively demonstrated.  As 
such, the veteran's claim of entitlement to service 
connection for a left eye disability must fail.  Indeed, in 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

To this point, the Board has considered whether service 
connection is warranted for physical disability of the right 
and left eye.  It has been determined that the evidence does 
not demonstrate that a preexisting right eye disability was 
aggravated by active service.  It has also been determined 
that no current left eye disability exists.  However, the 
current appeal also involves the question of whether the 
veteran is entitled to service connection for a psychiatric 
disability manifested by complaints of vision loss in both 
eyes.  

In the present case, the veteran was afforded a VA 
psychiatric examination in July 2006.  At that time, no 
psychiatric disability was diagnosed.  The veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
89.  GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  The veteran's score of 89 reflected an absence or 
minimal presence of any symptoms, such as mild anxiety and 
problems with nicotine dependence.  The VA examiner 
explicitly stated that the veteran had no psychiatric 
diagnosis that would account for his claim of vision loss.  
Therefore, entitlement to service connection for a 
psychiatric disability manifested by complaints of vision 
loss is not appropriate, as there is no showing of current 
psychiatric disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In conclusion, the evidence of record does not demonstrate 
that a preexisting right eye disability was aggravated by 
active service or that a left eye disability was incurred in 
active service.  Finally, the competent evidence does not 
demonstrate that a psychiatric disability manifested by 
complaints of vision of was incurred in active service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Service connection for a right eye disability is denied.  

Service connection for a left eye disability is denied.  

Service connection for a psychiatric disability manifested by 
complaints of vision loss is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


